                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

SMS FINANCIAL J, LLC,

              Plaintiff,

v.                                                  Case No: 2:18-mc-19-FtM-29CM

CUSTOM PLUMBING OF LEE
COUNTY, INC.,

              Defendant.


                                         ORDER

       This matter comes before the Court upon review of Plaintiff’s Motion for Writ

of Garnishment After Judgment filed on October 31, 2018. Doc. 2. For the reasons

stated below, the motion is granted.

       On November 16, 2010, the United States Bankruptcy Court for the Northern

District of Illinois granted a default judgment in favor of KHI Liquidation Trust

(“KHI”) against Defendant Custom Plumbing of Lee County, Inc. (“Custom

Plumbing”), and entered judgment in the amount of $103,607 “plus interest from the

date of . . . March 19, 2010, at the Illinois statutory rate of five (5) percent”1 and post-

judgment interest. Doc. 1-2; Doc. 1-3 at 1-2. On April 29, 2016, KHI assigned the

judgment to Plaintiff SMS Financial J, LLC (“SMS”), authorizing SMS to “collect,



       1  The United States Bankruptcy Court for the Northern District of Illinois revived
the judgment on September 18, 2018, in the amount of $107,040.98, apparently determining
that to be the amount of the principal plus interest from March 19, 2010 to the date of the
original judgment, November 16, 2010. See Doc. 1-1. The proposed Writ of Garnishment
lists $107,040.98 as the amount of the judgment as revived. Doc. 2 at 1.
compromise, settle and enforce” the judgment. Doc. 1-3 at 3-4. SMS registered the

foreign judgment with this Court on October 23, 2018. Doc. 1. SMS states that

Custom Plumbing is not in possession of “property on which a levy can be made

sufficient to satisfy the judgment” and it believes Garnishee, Wells Fargo Bank, N.A.,

is indebted to Custom Plumbing or has tangible or intangible property of Custom

Plumbing in its possession or control. Doc. 2 at 1-2.

      Pursuant to Rule 69 of the Federal Rules of Civil Procedure, enforcement of a

judgment shall be through writ of execution unless the court directs otherwise. Fed.

R. Civ. P. 69(a)(1).   The court may order other remedies that accord with the

procedure of the state where the court is located. Id. Florida law provides for the

remedy of garnishment pursuant to Fla. Stat. § 77.01 et seq. Under the applicable

Florida statute, notice is provided to a defendant after service of the writ of

garnishment. See Fla. Stat. § 77.041. Here, judgment has been entered against

Custom Plumbing in the Northern District of Illinois, and the Court finds good cause

to grant the motion. SMS must continue to follow all provisions, including notice

requirements.

      ACCORDINGLY, it is

      ORDERED:

      Plaintiff’s Motion for Writ of Garnishment After Judgment (Doc. 2) is

GRANTED. The Clerk is directed to issue the writ of garnishment submitted with

the motion (Doc. 2 at 10-11).




                                         -2-
        DONE and ORDERED in Fort Myers, Florida on this 1st day of November,

2018.




Copies:
Counsel of record




                                     -3-
